         Case 1:19-cv-10101-MLW Document 40 Filed 01/30/19 Page 1 of 4



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


OPTUM, INC. and
OPTUM SERVICES, INC.,                                         Civil Action No. 19-cv-10101

               Plaintiffs,

       v.

DAVID WILLIAM SMITH,

               Defendant.



                       MEMORANDUM OF LAW IN SUPPORT OF
                    DEFENDANT’S MOTION TO STAY PROCEEDINGS


       As a result of this Court’s denial of David William Smith’s Motion To Compel

Arbitration, Smith now moves for a stay of all proceedings pending appeal under Federal Rule of

Appellate Procedure 8 (a)(1). That Rule provides that “[a] party must ordinarily move first in the

district court for the following relief: (A) a stay of the judgment or order of a district court

pending appeal…”

       Granting Smith’s Motion To Compel Arbitration would automatically entail staying all

proceedings in this court under the Federal Arbitration Act (“FAA”). 9 U.S.C. §3 (“If any suit or

proceeding be brought in any of the courts of the United States upon any issue referable to

arbitration under an agreement in writing for such arbitration, the court in which such suit is

pending, upon being satisfied that the issue involved in such suit or proceeding is referable to

arbitration under such an agreement, shall on application of one of the parties stay the trial of the

action until such arbitration has been had in accordance with the terms of the




                                                 1
          Case 1:19-cv-10101-MLW Document 40 Filed 01/30/19 Page 2 of 4



agreement…”)(emphasis added). Thus, the denial of his Motion To Compel Arbitration is also a

denial of a stay.

        This Court’s decision to deny Smith’s Motion To Compel Arbitration and to stay

proceedings pending arbitration are both immediately appealable as a matter of right under the

FAA. 9 U.S.C.§ 16(a) (“An appeal may be taken from (1) an order (A) refusing a stay of any

action under section 3 of this title, (B) denying a petition under section 4 of this title to order

arbitration to proceed…”). With that automatic interlocutory appeal, there are two separate

and independent reasons why this Court should stay all further proceedings pending appeal.

        The first arises out of the FAA itself. While the First Circuit has apparently not reached

the issue, the majority of circuits have concluded that a stay is automatic in interlocutory appeals

under the FAA. Further, other district courts within the First Circuit have held that this majority

rule is not only correct but also foreordained by case law in the First Circuit predating the 1988

amendments to the FAA. Combined Energies v. CCI, Inc., 495 F.Supp.2d 142 (D. Maine

2007)(granting stay while appeal of trial court’s decision declining to compel arbitration);

Integen N.V. v. Grina, 2003 WL 1562200 (D. Mass. 2003)(same; “[t]he First Circuit has not

directly decided whether the district court has some jurisdiction pending § 16(10 appeals [under

the FAA], but several factors guide this court to adopt the Bradford–Scott approach” that such

stays are automatic).

        The second arises out of the traditional factors for granting stays pending appeal.

        Here, an immediate stay pending appeal is needed because further proceedings in this

Court will deny Smith what he is entitled to under the Arbitration Policy and what he will be

seeking on appeal. That relief is twofold; it entails a threshold decision by the arbitrator on what

relief (if any) may be granted by the Court versus the arbitrator and what discovery may be


                                                 2
         Case 1:19-cv-10101-MLW Document 40 Filed 01/30/19 Page 3 of 4



ordered by the Court versus the arbitrator and also entails the benefits of the confidentiality

provisions of the Arbitration Policy which mandates “[a]ll proceedings under this [Employment

Arbitration] Policy are private” and that “[t]he arbitrator shall maintain the privacy and

confidentiality of the arbitration hearing unless applicable law provides to the contrary.”

Without an immediate stay, part of the relief to which Smith is entitled may be rendered moot.

       Further, Smith’s appeal has substantial merit. While this Court has opined that there is

nothing for an arbitrator to interpret, Smith’s request to compel arbitration is grounded on the

Supreme Court’s recent decision in Henry Schein, Inc. et al v. Archer and White Sales, Inc. 586

U.S. ____, No. 17-1272, slip op. (Jan. 8, 2019). There, the unanimous Court held that a

delegation clauses (like that in the instant Arbitration Policy ) relegates everything to the

arbitrator and, as a result, district courts have zero power to resolve what is arbitrable or how the

arbitration will proceed or what interim remedies the arbitrator should allow:

       When the parties’ contract delegates the arbitrability question to an arbitrator, a
       court may not override the contract. In those circumstances, a court possesses
       no power to decide the arbitrability issue. That is true even if the court thinks
       that the argument that the arbitration agreement applies to a particular dispute is
       wholly groundless.

Henry Schein, Inc. et al v. Archer and White Sales, Inc. 586 U.S. ____, No. 17-1272, slip op. at

4 (Jan. 8, 2019) (emphasis added).

       Unlike cases such as Canterbury Liquors & Pantry v. Sullivan, 499 F. Supp. 144 (D.

Mass. 1998), this is a purely private dispute so there is no issue of public interest.

Concomitantly, Plaintiffs are not left without a remedy under a stay; their requests for discovery

or other interim relief are perfectly proper before an arbitrator and can be pursued in that forum

whilst an appeal is pending and proceedings here are stayed.

       This is a case where a stay of proceedings pending appeal is doubly warranted.


                                                 3
         Case 1:19-cv-10101-MLW Document 40 Filed 01/30/19 Page 4 of 4




                                                   Respectfully submitted,

                                                   DAVID WILLIAM SMITH

                                                   By his attorneys,

                                                   /s/ John F. Welsh, III
                                                   John F. Welsh, III, BBO #522640
                                                   Justin L. Engel, BBO #683894
                                                   Bello Welsh LLP
                                                   125 Summer Street, Suite 1200
                                                   Boston, MA 02110
                                                   617-247-4100
                                                   Fax: 617 247 4125
                                                   Email: jwelsh@bellowelsh.com
                                                   Email: jengel@bellowelsh.com

                                                   Michael J. Sheehan, pro hac vice pending
                                                   Brian Mead, pro hac vice pending
                                                   McDermott Will & Emery LLP
                                                   444 West Lake Street
                                                   Chicago, Illinois 60606
                                                   (312) 372-2000 (phone)
                                                   (312) 884-7700 (fax)
                                                   msheehan@mwe.com
                                                   bmead@mwe.com

                                                   Dated: January 30, 2019




                                CERTIFICATE OF SERVICE

        I hereby certify that on January 30, 2019, the undersigned filed a copy of the above and
foregoing via the Court’s CM/ECF system, which will send notification of such filing to all
registered participants.


                                    /s/ John F. Welsh, III
                                    John F. Welsh, III



                                               4
